DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 11/02/21 and Species 1-a-1 and 1-b-1 in the reply filed on 01/14/22 is acknowledged.  The traversal is on the ground(s) that: (i) with respect to the election of species 1, “…all Species 1-5 contains the same technical features (i.e., the features of the controller)…all Species 1-5 are not patentably distinct, they are linked so as to form a single general inventive concept”; and (ii) with respect to the election of species 1-a-1 and 1-b-1, that because “Applicant amended claims 2-3, 5-6 and 9…the characteristics [are] not now being mutually exclusive…[because]…the battery heating system could both control heating power using switches and by pulse width modulation…could both include at least one heating resistor located outside and inside of the battery cell…that Embodiment 1 would meet the limitations of claims 5-6 and 2-3 and 9…[and] disclose that the controller can control heating power of the heating resistor using switches, or by pulse width modulation…”.  This is not found persuasive because the species of Embodiments 1-5 (Species 1-5), and of respective claims 2-3 and 9 (Species 1-a-1/2/3) and respective claims 5-6 (Species 1-b-1/2) represent or constitute distinct and mutually exclusive species which do not necessarily overlap in scope with one another. The species being the distinct Embodiments 1 through 5 (for Species 1-5) as instantly disclosed; the controller configurations to control heating power of the resistor by using switches or by pulse width modulation, or by adjustable heating resistors (for Species 1-a-1/2/3); and the location of the heating resistor inside/outside of the battery (for MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/20 was considered by the examiner.
Drawings
The drawings were received on 07/20/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a corresponding battery cell" (line 3), “each battery cell” (lines 5 and 8); “the plurality of battery cells” (lines 7-8) and “one or more battery cells” (lines 6-7 and 9-10).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “multiple battery cells”, it is immediately unclear whether applicant refers to the same “multiple battery cells”, or to another/different “battery cell” or “group of battery cells”. (Emphasis added[Symbol font/0xAE]) In addition, it is also unclear which one of the battery cells is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the temperature" (line 8) and “the current” (line 9).  There is insufficient antecedent basis for this limitation in the claim. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 1 recites the limitation “each heating resistor” (line 5) and "the corresponding heating resistor" (line 10).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a plurality of heating resistors”, it is immediately unclear whether applicant refers to the same “plurality of heating resistors”, or to another/different “heating resistors” or “group of heating resistors”. (Emphasis added[Symbol font/0xAE]) In addition, it is also unclear which one of the heating resistors is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 2 recites the limitation “at least one heating resistor" (line 2).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a plurality of heating resistors”, it is immediately unclear whether applicant refers to the same 
Claim 2 recites the limitation “the switches" (line 3).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a switching circuit” and “control switches”, it is immediately unclear whether applicant refers to any one of  “the switching circuit” and “control switches”, or to another/different “switches” or “group of switches”. (Emphasis added[Symbol font/0xAE]) In addition, it is also unclear which one of the switches is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claims 4-5 recite the limitation "the battery cell” (claim 4,  lines 1-2; claim 5, line 2).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “multiple battery cells”, it is immediately unclear whether applicant refers to the same “multiple battery cells”, or to another/different “battery cell” or “group of battery cells”. (Emphasis added[Symbol font/0xAE]) In addition, it is also unclear which one of the battery cells is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claim 5  recites the limitation “at least one heating resistor" (claim 5: lines 1-2: two [2] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a plurality of heating resistors”, it is immediately unclear whether applicant refers to the same “plurality of heating resistors”, or to another/different “heating resistors” or “group of heating resistors”. (Emphasis added[Symbol font/0xAE]) In addition, it is also Further, in claim 5, the language “to which at least one heating resistor corresponds” (lines 2-3) is of uncertain meaning and problematic. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 
Claims 7-8 recite the limitation “the heating resistor" (claim 7, lines 1-2) and “one or more heating resistors" (claim 8, line 2).  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a plurality of heating resistors”, it is immediately unclear whether applicant refers to the same “plurality of heating resistors”, or to another/different “heating resistors” or “group of heating resistors”. (Emphasis added[Symbol font/0xAE]) In addition, it is also unclear which one of the heating resistors is being referred to. Applicant is requisitioned to employ consistent terminology or nomenclature throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-8 and 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication CN 105789734 (heretofore CN’734).
As to claims 1-2, 8 and 11-12:
CN’734 discloses that it is known in the art to make a battery system/device comprising a battery pack including a plurality of battery cells; a heating contactor, a plurality of heating FIGURES 1-3). 

    PNG
    media_image1.png
    311
    381
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    342
    459
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    123
    376
    media_image3.png
    Greyscale

As to claim 4:
	CN’734 discloses a battery pack including a plurality of battery cells and different operating states thereof (Abstract; see FIGURES 1-3). Thus, it can be fairly asserted that because of the nature of the battery cells, each one of the battery cells has inherently a SOC, OCV and/or capacity associated therewith. Thus, since the present claim fails to define the specific magnitudes of the SOC, OCV and/or capacity, and/or the specific battery chemistry, it is deemed that the battery cells of CN’734 inherently satisfy the broadly requirement of having SOC, OCV and/or capacity characteristics as instantly claimed. 
As to claims 7 and 10:
	CN’734 discloses that the heating contactor, the plurality of heating resistors (i.e., a heating assembly including a first heating piece and multiple auxiliary heating pieces which are adhered to respective battery cells, wherein the heating pieces comprises heating resistors) are FIGURES 1-3). Thus, it can be fairly asserted that the heating resistor are functionally set to power the battery pack regardless of the amount of power. In the absence of a specific battery chemistry and/or specific power requirement, it is deemed that such functional aspect of the heating resistor of CN’734 are inherently met. 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the publication CN 105789734 (heretofore CN’734) as applied to claim 1 above, and further in view of Shen et al 10297881.
CN’734 is applied, argued and incorporated herein for the reasons manifested supra. However, the preceding reference does not expressly disclose the heating resistor located outside of the battery cell. 
In this respect, Shen et al disclose that it is known in the art to make a battery system/device comprising a battery pack including, inter alia, a battery group, current detecting/discharge modules, a switch, a controller (CLAIM 1) and an adjustable (heating) resistor placed outside of at least one battery cell/unit (CLAIM 1; see FIGURES 2-3)  
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to place the heating resistor of Shen et al outside of the battery cell of CN’734 as Shen et al teach that such specifically disclosed adjustable (heating) resistor placed outside of at least one battery cell assists in heating the battery group quickly, thus reducing a heating time and improving a heating efficiency. In addition, it should be noted that it has been held that rearrangement of parts is prima-facie obvious, absent any significant evidence that the claimed arrangement of parts is critical. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727